Title: To Thomas Jefferson from Samuel Harrison, 15 May 1805
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Most revered Sir 
                     
                     Chittenden Vermont May 15th. 1805
                  
                  When an unknown individual shall attempt to arise from obscurity, and address the greatest Character in the Nation, the natural enquiry will be: From whence comes this Audacity?
                  If I may be permitted to answer. It is from different motives, concentrating to one Focus, the Prosperity of the United States. The Motives are, To ameliorate the condition & civilize some of the aboriginal Inhabitants. Together with the extinction of the native right of soil within the limits of the Union. And the emolument of myself & connections.—
                  Another interrogatory will certainly follow. How can these desiderateas be accomplished?
                  I acknowledge Sir, I feel inadequate to the task of accomplishment; but with your Excellency’s approbation & patronage I will contribute my Mite: And beg leave to state some preliminary incidents connected with what are premised.
                  And First I would inform your Excellency. That my native country is England: but my adopted one the United States. My Father with his Family migrated from Derbyshire in 1771 to Masachusetts and I resided there until 1776: when in the beginning of January I engaged in the revolutionary War and marched to assist in the Blockade of Quebec. I returned in June but soon engaged again and was mostly in the service of the country for nearly three years, though I never belonged to the regular line of the Army. I was in Bennington Battle & assisted in the reduction & capture of Genl. Burgoyne &c. After my return from the Army I married a young Woman in 1780 by the name of Keeler—And in 1783, accompanied with my wife’s Brother, I again migrated from Massachusetts to Vermont & have been mostly immured in Chittenden almost ever since. My Wife’s Brother Capt. Seth Keeler Died in 1790 & left a number of children, amongst whom he had a Son named Seth Keeler, who several years ago married a daughter of Rufus Carver,  the third child, and, first Son of Capt. Jonathan Carver, a descendant of John Carver once Governor of the then Colony of Massachusetts. This Capt. Jona. Carver bore a conspicuous share of the French War, before the American revolution: And after the Peace of Paris in 1763, He went a Journey to the Westward, explored the regions then unknown, or but partially known, to the Anglo Americans.
                  From Michillimakinac, I think, he proceeded to Green Bay, then to Winnebaga, then ascended Fox river, thence to the Onisconsing, which he descended to the Missisippi; then ascended the Missisippi and wintered amongst the Naudowessaw Indians; and forming a reconciliation between the Naudowessian & Chippewaw Tribes; who had been long at enmity. As a compensation for his conciliatory services, He received from the Indians a DEED of a large Tract of Land within the present Limits of the now United States—Beginning at St. Anthony’s Falls on the Missisippi then down the Missisippi to Lake Pepin where the Chippeway river enters the Lake. Then up the Chippeway a considerable distance, which I have forgotten, but I think about 100 miles to a certain Boundary therein specified, which, I cannot at present ascertain, thence to another; And from that to St. Anthony’s Falls.
                  Capt Carver returned to his Family in Massachusetts informed them of what had transpired and embarked for England to get from the authority of the Nation a ratification of his Indian DEED. But deceasing while in England; and the revolution commencing his Family & Friends have, untill lately, remained almost entirely ignorant of what had transpired—Since that it has been reported that hearing of the death of his wife he married again while there and had fore Sons  one Daughter in that Country. He left in America Two Sons & five daughters, who have since married and had Children & some of them Grandchildren, which now amount to between thirty and forty, some of whom have ventured to sell their Title to said Land—
                  His Children & friends have Used Various efforts to obtain his Papers from England, but in vain—a book of his Travels has been published & his transactions with the Indians made known but his children despaired off arriving at the knowledge of any thing more satisfactory respecting his transatlantic affairs untill an extract from a London paper certified, “That a daughter off Capt Carver had been discovered, in obscurity in England, who was sole heiress of a Large tract of Land Situated on the Missisippi” &c.
                  After this Publication Mr Rufus Carver, son of the Capt., knowing I had kept a correspondence with my Friends in England, desired my assistance to help once more to discover what had transpired in that Country and get confirmed, if possible the Grant from the Indians, to Capt Carvers Heirs & their Assigns that right their progenitor had, with so much Labour acquired—I Engaged to exert my feeble Abilities. And in pursuance of my task I have written to a Gentleman there of Talents sufficient to explore if possible the mystery of concealment. I am in daily expectation of an answer from him; when I promise myself and employers some sort of developement.
                  Since my engament with Mr. Carver I have been revolving in my own mind what method to pursue, to get if possible a confirmation from the authority of the United States; and being deficient in knowlege, I have asked the advice of my friends which way to proceed, but I find that different Persons devise different means, some advise me to Petition Congress and to make an Interest in that body—&c. But considering many circumstances I have ventured into the Ocean rather than to attempt to navigate the streams. I have ventured to address your Excellency rather than others, To whom I must make an introduction to introduce me to yourself for advice.
                  I have been emboldened to this by conversing with sundry Gentlemen who have had acquaintance with Gentlemen, acquainted with your Excellency—Particularly with a Col. Mitchell of Easton who has been a member of the Legislature of Massachusetts for about twenty years. In conversation with him I asked his advice what method I had best to pursue, he advised me “to write to your Excellency and state facts without any reserve. For though he had not the honour of a Personal Acquaintance he had been informed by some who had that honour (particularly Mr. Otis his former Colleague) That your Excellency was possessed of the most extensive knowledge of any Gentleman in the Union and would be free to Communicate upon a Subject of such magnitude”.— 
                  Thus Sir have I attempted to extenuate myself from Audacity and have laid aside that reserve I might have otherwise felt.
                  I have stated some trifling incidents which though insignificant in themselves may prove to be pregnant with mighty consequences not only to Individuals but, to the future Inhabitants of the United States.
                  May not these be some means Sir by which some of, “The aboriginal inhabitants of these countries” may be “regarded with the commisseration their history inspires”—That their condition may be ameliorated “By teaching them agriculture and the domestic Arts” And while your Excellency has employed a remaing revenue “To extinguish the native right of soil” with the Kasskasskians may not this purchase of Capt Carvers be applied to extinguish the claims of the Chipeway or Naudowessy Natives? And thus the Missisippi would only be embarrassed by the Native Claim from Lake Pepin to Kaskaskia River. The head of Navigation will by these means be clear & the remainder will be the more easily extinguished—
                  But I would not presume to dictate a Gentleman, or give information upon a subject on which I desire advice—   Yet I pray your Excellency would investigate the same, and condescend to communicate to me the best method of securing to the Heirs of Capt. Jona. Carver and their Assigns—“That portion of Property which results to every man from his own Industry or that of his Fathers”—
                  I hope Your Excellency will forgive my rusticity and egotisms in this unpolished address & be pleased to grant my request, and give me your advice, & Direct to Saml. Harrison, Chittenden county of Rutland Vermont—Which will confer the greatest obligation on your 
                  most obedient, though unknown yet humble Servant
                  
                     Saml. Harrison 
                     
                  
                  
                  
   The reported alluded to as above.

               